PETTIGREW, J.,
concurs in part, dissents in part, and assigns reasons.
_JjI agree with the majority, except as to that part of the trial court’s judgment that allowed Tonya not to have to disclose or provide the minor child’s address to James. After considering the factors of La. Civ.Code art. 134, the trial court determined that it was in the best interest of *34the child that the parties be awarded joint custody. If it is in the best interest of the minor child for James to be granted joint custody, then it is in the best interest of the minor child for James to be provided the address of the minor child. To do otherwise is inconsistent.